Exhibit 10.2

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of February 4, 2019,
by and among Papa John’s International, Inc., a Delaware corporation, with
headquarters located at 2002 Papa John’s Boulevard, Louisville, Kentucky
40299-2367 (the “Company”), the investors listed on the Schedule of Buyers
attached hereto (each, an “Original Buyer” and collectively, the “Original
Buyers”) and any Person (as defined below) affiliated with any Original Buyer
who becomes a Buyer hereunder by virtue of delivering to the Company a duly
executed Joinder Agreement in the form of Exhibit B attached to the Securities
Purchase Agreement (together with the Original Buyers, individually, a “Buyer”
and collectively, the “Buyers”).

 

WHEREAS:

 

A.                                    In connection with the Securities Purchase
Agreement by and among the parties hereto dated as of February 3, 2019 (the
“Securities Purchase Agreement”), the Company has agreed, upon the terms and
subject to the conditions of the Securities Purchase Agreement, to issue and
sell, at one or more closings, to each Buyer shares of the Company’s Series B
Convertible Preferred Stock, par value $0.01 per share (the “Series B Preferred
Shares”), which will, among other things, be convertible into a certain number
of shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”) (the shares of Common Stock issuable pursuant to the terms of the
Series B Preferred Shares, the “Conversion Shares”) in accordance with the terms
of the Certificate of Designation of Series B Convertible Preferred Stock (the
“Certificate of Designation”).

 

B.                                    In accordance with the terms of the
Securities Purchase Agreement, the Company has agreed to provide certain
registration rights under the Securities Act of 1933, as amended, and the
rules and regulations thereunder, or any similar successor statute
(collectively, the “1933 Act”), and applicable state securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

 

1.                                      Definitions.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:

 

(a)                     “Adverse Disclosure” means public disclosure of material
non-public information that, in the good faith judgment of the Company (after
consultation with legal counsel): (i) would be required to be made in any
registration statement filed with the SEC by the Company so that such
registration statement would not be materially misleading; (ii) would not be
required to be made at such time but for the filing, effectiveness or continued
use of such registration statement; and (iii) the Company has a bona fide
business purpose for not disclosing publicly.

 

--------------------------------------------------------------------------------



 

(b)                     “Business Day” means any day other than Saturday, Sunday
or any other day on which commercial banks in the City of New York are
authorized or required by law to remain closed.

 

(c)                      “Initial Closing Date” shall have the meaning set forth
in the Securities Purchase Agreement.

 

(d)                     “Conversion Shares Effectiveness Deadline” means the
date which is the one (1) year anniversary of the Initial Closing Date.

 

(e)                      “Designee” means Starboard Value and Opportunity Master
Fund Ltd.

 

(f)                       “effective” and “effectiveness” refer to a
Registration Statement that has been declared effective by the SEC or becomes
effective in accordance with SEC rules and applicable law and is available for
the resale of the Registrable Securities required to be covered thereby.

 

(g)                      “Effective Date” means the date that a Registration
Statement has been declared effective by the SEC or becomes effective in
accordance with SEC rules and applicable law.

 

(h)                     “Eligible Market” means the Principal Market, The Nasdaq
Capital Market, The Nasdaq Global Market or The New York Stock Exchange, Inc.

 

(i)                         “Filing Date” means the date on which a Registration
Statement is filed with the SEC.

 

(j)                        “Investor” means a Buyer or any transferee or
assignee thereof to whom a Buyer assigns its rights under this Agreement and who
agrees to become bound by the provisions of this Agreement in accordance with
Section 10 and any transferee or assignee thereof to whom a transferee or
assignee assigns its rights under this Agreement and who agrees to become bound
by the provisions of this Agreement in accordance with Section 10.

 

(k)                     “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

 

(l)                         “Preferred Shares Effectiveness Deadline” means the
date which is the two (2) year anniversary of the Initial Closing Date.

 

(m)                 “Principal Market” means The Nasdaq Global Select Market.

 

(n)                     “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing one or more Registration
Statements (as defined below) in compliance with the 1933 Act and pursuant to
Rule 415, and the declaration or ordering of effectiveness of such Registration
Statement(s) by the SEC or the automatic effectiveness of such Registration
Statement(s) in accordance with SEC rules and applicable law.

 

2

--------------------------------------------------------------------------------



 

(o)                     “Registrable Securities” means (i) the Series B
Preferred Shares (ii) the Conversion Shares issued or issuable upon conversion
of the Series B Preferred Shares and (iii) any capital stock of the Company
issued or issuable, with respect to the Series B Preferred Shares or the
Conversion Shares as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, without regard to any
limitations on the issuance of Common Stock pursuant to the terms of the
Series B Preferred Shares, in each case, that are held by an Investor; provided,
however, that neither the Series B Preferred Shares issued to franchisee(s) of
the Company, if any, as contemplated in Section 4(i) of the Securities Purchase
Agreement, nor any shares of Common Stock issuable upon conversion thereof,
shall be deemed “Registrable Securities” hereunder; provided, further, that any
such securities shall cease to be Registrable Securities when: (a) such
securities have been sold, exchanged or otherwise transferred pursuant to an
effective Registration Statement under the 1933 Act, (b) such Registrable
Securities are sold in accordance with Rule 144 promulgated by the SEC pursuant
to the 1933 Act, (c) such securities shall have been otherwise transferred, new
certificates or book-entry interests for such securities not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent public distribution of such securities shall not require registration
under the 1933 Act, (d) other than in connection with Section 4 hereof, such
securities become eligible for resale by an Investor under Rule 144 without
volume restrictions and without the requirement to be in compliance with
Rule 144(c)(1), or (e) such securities are no longer outstanding.

 

(p)                     “Registration Statement” means a registration statement
or registration statements of the Company filed under the 1933 Act including the
prospectus, amendments and supplements to such registration statement.

 

(q)                     “Required Holders” means the holders of at least a
majority of the Registrable Securities and shall include the Designee so long as
the Designee or any of its affiliates holds Registrable Securities.

 

(r)                        “Rule 415” means Rule 415 promulgated under the 1933
Act or any successor rule providing for offering securities on a continuous or
delayed basis.

 

(s)                       “Rule 416” means Rule 416 promulgated under the 1933
Act or any successor rule providing for registration of securities to be issued
as a result of stock splits, stock dividends and anti-dilution provisions.

 

(t)                        “SEC” means the United States Securities and Exchange
Commission.

 

(u)                     “Trading Day” means any day on which the Common Stock is
traded on the Principal Market, or, if the Principal Market is not the principal
trading market for the Common Stock on such day, then on the principal
securities exchange or securities market on which the Common Stock is then
traded.

 

2.                                      Registration.

 

(a)                     Mandatory Registration.  The Company shall prepare and
file with the SEC (i) a Registration Statement on Form S-3 covering the resale
of all of the Conversion

 

3

--------------------------------------------------------------------------------



 

Shares that are Registrable Securities and shall use its commercially reasonable
efforts to have such Registration Statement declared effective by the SEC or to
become effective in accordance with SEC rules and applicable law no later than
the Conversion Shares Effectiveness Deadline and (ii)  a Registration Statement
on Form S-3 covering the resale of all of the Series B Preferred Shares that are
Registrable Securities and shall use its commercially reasonable efforts to have
such Registration Statement declared effective by the SEC or to become effective
in accordance with SEC rules and applicable law no later than the Preferred
Shares Effectiveness Deadline.  In the event that Form S-3 is unavailable for
such a registration, the Company shall use another appropriate form and shall
provide for the registration of such Registrable Securities for resale by the
Investors in accordance with any reasonable method of distribution elected by
the Investors.  The Registration Statement prepared pursuant to subclause (i) of
this Section 2(a) shall register for resale at least 110% of the maximum number
of Conversion Shares then issuable pursuant to the terms of the Series B
Preferred Shares (without regard to any limitation on the issuance of Conversion
Shares pursuant to the terms of the Series B Preferred Shares) determined as of
the date the Registration Statement is initially filed with the SEC, plus such
additional Conversion Shares issuable as a result of stock splits, stock
dividends and anti-dilution provisions pursuant to Rule 416, subject to
adjustment as provided in Section 2(d).  The Registration Statement shall
contain (except if not permitted under SEC regulations or not advisable under
SEC rules or guidance) the “Plan of Distribution” and “Selling Stockholders”
sections in a form reasonably acceptable to the Investors.  By 9:30 a.m. New
York time on the second Business Day following the Effective Date of such
Registration Statement, the Company shall file with the SEC in accordance with
Rule 424 under the 1933 Act (“Rule 424”) the final prospectus to be used in
connection with sales pursuant to such Registration Statement.

 

(b)                     Allocation of Registrable Securities.  The initial
number of Registrable Securities included in any Registration Statement and any
increase or decrease in the number of Registrable Securities included therein
shall be allocated pro rata among the Investors based on the number of
Registrable Securities held by each Investor at the time the Registration
Statement covering such initial number of Registrable Securities or increase or
decrease thereof is declared effective by the SEC or becomes effective in
accordance with SEC rules and applicable law.  In the event that an Investor
sells or otherwise transfers any of such Investor’s Registrable Securities, each
transferee shall be allocated a pro rata portion of the then remaining number of
Registrable Securities included in such Registration Statement for such
transferor.  Any shares of Common Stock included in a Registration Statement and
which remain allocated to any Person which ceases to hold any Registrable
Securities covered by such Registration Statement shall be allocated to the
remaining Investors, pro rata based on the number of Registrable Securities then
held by such Investors which are covered by such Registration Statement.  In the
event (I) of an underwritten offering, if the Company shall reasonably determine
(after consultation with the relevant underwriter) that the amount of
Registrable Securities requested to be included in such underwritten offering
exceeds the amount which can be sold in such offering without adversely
affecting the distribution of the Registrable Securities being offered or
(II) the staff of the SEC limits the number of Registrable Securities permitted
to be registered pursuant to Rule 415, then the Company will include in such
offering only (I) such number of securities that can be sold without adversely
affecting the marketability of the offering or (II) the maximum number of
securities permitted by the staff of the SEC to be included in such Registration
Statement, as applicable, which

 

4

--------------------------------------------------------------------------------



 

securities will be so included in the following order of priority: (i) first,
the Registrable Securities of the Investors that have requested to participate
in such underwritten offering, allocated pro rata among such Investors on the
basis of the percentage of the Registrable Securities requested to be included
in such offering by such Investors, and (ii) second, any other securities of the
Company held by other investors in the Company’s securities or that are newly
issued by the Company and that the Company has determined to include in such
underwritten offering.

 

(c)                      Legal Counsel.  Subject to Section 6 hereof, the
Required Holders shall have the right to select one legal counsel to review and
oversee any registration pursuant to this Section 2 (“Legal Counsel”), which
shall be Schulte Roth & Zabel LLP or such other counsel as thereafter designated
by the Required Holders.  The Company and Legal Counsel shall reasonably
cooperate with each other in performing the Company’s obligations under this
Agreement.

 

(d)                     Sufficient Number of Shares Registered.  In the event
the number of shares available under a Registration Statement filed pursuant to
Section 2(a) is insufficient to cover the amount of Registrable Securities
required to be covered by such Registration Statement pursuant to
Section 2(a) or an Investor’s allocated portion of the Registrable Securities
pursuant to Section 2(b), the Company shall supplement or amend the applicable
Registration Statement, or file a new Registration Statement (on the short form
available therefor, if applicable), or both, so as to cover at least the amount
of Registrable Securities required to be covered by such Registration Statement
as of the Trading Day immediately preceding the date of the filing of such
amendment or new Registration Statement, in each case, as soon as practicable,
but in any event not later than fifteen (15) Business Days after the necessity
therefor arises.  The Company shall use its commercially reasonable efforts to
cause such amendment and/or new Registration Statement to become effective as
soon as practicable following the filing thereof.

 

(e)                      Specific Performance. Without limiting the remedies
available to the Investors, the Company acknowledges that any failure by the
Company to comply with its obligations under this Section 2 will result in
material irreparable injury to the Investors for which there is no adequate
remedy at law, that it would not be possible to measure damages for such
injuries precisely and that, in the event of any such failure, the Investors may
obtain such relief as may be required to specifically enforce the Company’s
obligations under this Section 2.

 

3.                                      Related Obligations.

 

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(d) or 2(e), the Company will use its
commercially reasonable efforts to effect the registration of the Registrable
Securities in accordance with the intended method of disposition thereof and,
pursuant thereto, the Company shall have the following obligations:

 

(a)                     The Company shall use its commercially reasonable
efforts to keep each Registration Statement effective pursuant to Rule 415 at
all times until the date on which

 

5

--------------------------------------------------------------------------------



 

the Investors no longer hold any Registrable Securities (the “Registration
Period”).  The Company shall ensure that each Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein) shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein, or necessary to make the statements therein
(in the case of prospectuses, in the light of the circumstances in which they
were made) not misleading.

 

(b)                     The Company shall prepare and file with the SEC such
amendments (including post-effective amendments) and supplements to a
Registration Statement and the prospectus used in connection with such
Registration Statement, which prospectus is to be filed pursuant to Rule 424, as
may be necessary to keep such Registration Statement effective at all times
during the Registration Period, and, during such period, comply with the
provisions of the 1933 Act with respect to the disposition of all Registrable
Securities of the Company covered by such Registration Statement until such time
as all of such Registrable Securities shall have been disposed of in accordance
with the intended methods of disposition by the seller or sellers thereof as set
forth in such Registration Statement.  In the case of amendments and supplements
to a Registration Statement which are required to be filed pursuant to this
Agreement (including pursuant to this Section 3(b)) by reason of the Company
filing a report on Form 10-K, Form 10-Q or Form 8-K or any analogous report
under the Securities Exchange Act of 1934, as amended (the “1934 Act”), the
Company shall have incorporated such report by reference into such Registration
Statement, if applicable, or shall file such amendments or supplements with the
SEC on the same day on which the 1934 Act report is filed which created the
requirement for the Company to amend or supplement such Registration Statement.

 

(c)                      The Company shall (A) provide Legal Counsel a
reasonable opportunity to review and comment upon (i) a Registration Statement
prior to its filing with the SEC and (ii) all amendments and supplements to all
Registration Statements (except for Annual Reports on Form 10-K, Quarterly
Reports on Form 10-Q, Current Reports on Form 8-K, and any similar or successor
reports) prior to their filing with the SEC, and (B) not file any Registration
Statement or amendment or supplement thereto in a form to which Legal Counsel
reasonably objects in writing.  The Company shall not submit a request for
acceleration of the effectiveness of a Registration Statement or any amendment
or supplement thereto without the prior approval of Legal Counsel, which consent
shall not be unreasonably withheld. The Company shall furnish to Legal Counsel,
without charge, (i) copies of any correspondence from the SEC or the staff of
the SEC to the Company or its representatives relating to any Registration
Statement, (ii) promptly after the same is prepared and filed with the SEC, one
copy of any Registration Statement and any amendment(s) thereto, including
financial statements and schedules, all documents incorporated therein by
reference (to the extent not previously provided), if requested by an Investor,
and all exhibits, and (iii) upon the effectiveness of any Registration
Statement, one copy of the prospectus included in such Registration Statement
and all amendments and supplements thereto, in each case, which copies may be
furnished in electronic form.  The Company and Legal Counsel shall reasonably
cooperate in performing their respective obligations pursuant to this Section 3.

 

(d)                     The Company shall furnish to each Investor whose
Registrable Securities are included in any Registration Statement, without
charge, (i) promptly after the

 

6

--------------------------------------------------------------------------------



 

same is prepared and filed with the SEC, at least one copy of such Registration
Statement and any amendment(s) thereto, including financial statements and
schedules, all documents incorporated therein by reference (to the extent not
previously provided), if requested by an Investor, all exhibits and each
preliminary prospectus, which copies may be furnished in electronic form,
(ii) upon the effectiveness of any Registration Statement, a reasonable number
of copies of the prospectus included in such Registration Statement and all
amendments and supplements thereto as such Investor may reasonably request, and
(iii) such other documents, including copies of any preliminary or final
prospectus, as such Investor may reasonably request from time to time in order
to facilitate the disposition of the Registrable Securities owned by such
Investor, which copies may be furnished in electronic form.

 

(e)                      The Company shall use its commercially reasonable
efforts to (i) register and qualify, unless an exemption from registration and
qualification applies, the resale by Investors of the Registrable Securities
covered by a Registration Statement under such other securities or “blue sky”
laws of all applicable jurisdictions in the United States, (ii) prepare and file
in those jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(e), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction.  The Company shall promptly notify
Legal Counsel and each Investor of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or “blue sky”
laws of any jurisdiction in the United States or its receipt of actual notice of
the initiation or threatening of any proceeding for such purpose.

 

(f)                       The Company shall notify Legal Counsel and each
Investor in writing of the happening of any event, as promptly as practicable
after becoming aware of such event, as a result of which the prospectus included
in a Registration Statement, as then in effect, includes an untrue statement of
a material fact or omission to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading (provided that in no
event shall such notice contain any material, nonpublic information), and,
subject to Section 3(q), promptly prepare a supplement or amendment to such
Registration Statement to correct such untrue statement or omission, and deliver
a reasonable number of copies of such supplement or amendment as Legal Counsel
or such Investor may reasonably request.  The Company shall also promptly as is
reasonably practicable notify Legal Counsel and each Investor in writing
(i) when a prospectus or any prospectus supplement or post-effective amendment
has been filed, and when a Registration Statement or any post-effective
amendment has become effective, (ii) of any request by the SEC for amendments or
supplements to a Registration Statement or related prospectus or related
information and (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.  By
9:30 a.m. New York City time on the second Business Day following the date any
post-effective

 

7

--------------------------------------------------------------------------------



 

amendment has become effective, the Company shall file with the SEC in
accordance with Rule 424 the final prospectus to be used in connection with
sales pursuant to such Registration Statement.

 

(g)                      The Company shall use its commercially reasonable
efforts to prevent the issuance of any stop order or other suspension of
effectiveness of a Registration Statement, or the suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction
and, if such an order or suspension is issued, to obtain the withdrawal of such
order or suspension at the earliest possible moment and to notify Legal Counsel
and each Investor who holds Registrable Securities being sold of the issuance of
such order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.

 

(h)                     If any Investor is required under applicable securities
laws to be described in the Registration Statement as an underwriter or an
Investor believes that it could reasonably be deemed to be an underwriter of
Registrable Securities, at the reasonable request of such Investor, the Company
shall furnish to such Investor, on the date of the effectiveness of the
Registration Statement and thereafter from time to time on such dates as an
Investor may reasonably request (i) a letter, dated such date, from the
Company’s independent certified public accountants in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, addressed to the Investors, and (ii) an
opinion, dated as of such date, of counsel representing the Company for purposes
of such Registration Statement, in form, scope and substance as is customarily
given in an underwritten public offering, addressed to the Investors.

 

(i)                         If any Investor is required under applicable
securities laws to be described in the Registration Statement as an underwriter
or an Investor believes that it could reasonably be deemed to be an underwriter
of Registrable Securities, the Company shall make available for inspection by
(i) such Investor, (ii) Legal Counsel and (iii) one firm of accountants or other
agents retained by the Investors (collectively, the “Inspectors”), all pertinent
financial and other records, and pertinent corporate documents and properties of
the Company (collectively, the “Records”), as shall be reasonably deemed
necessary by each Inspector, and cause the Company’s officers, directors and
employees to supply all information which any Inspector may reasonably request;
provided, however, that each Inspector shall agree to hold in strict confidence
and shall not make any disclosure (except to an Investor) or use of any Record
or other information which the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, unless
(a) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
under the 1933 Act, (b) the release of such Records is ordered pursuant to a
final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (c) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
Agreement.  Each Investor agrees that it shall, upon learning that disclosure of
such Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential.  Nothing herein (or in any other confidentiality agreement between
the Company and any Investor) shall

 

8

--------------------------------------------------------------------------------



 

be deemed to limit the Investors’ ability to sell Registrable Securities in a
manner which is otherwise consistent with applicable laws and regulations.

 

(j)                        The Company shall hold in confidence and not make any
disclosure of information concerning an Investor provided to the Company unless
(i) disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement.  The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor, at the Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

 

(k)                     The Company shall use its commercially reasonable
efforts to cause all Conversion Shares covered by an effective Registration
Statement to be listed on any securities exchange on which the Common Stock is
then listed. The Company shall pay all fees and expenses in connection with
satisfying its obligation under this Section 3(k).

 

(l)                         The Company shall cooperate with the Investors who
hold Registrable Securities being offered and, to the extent applicable,
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legend) representing the Registrable Securities to be offered
pursuant to a Registration Statement and enable such certificates to be in such
denominations or amounts, as the case may be, as the Investors may reasonably
request and registered in such names as the Investors may request.

 

(m)                 If requested by an Investor, the Company shall as soon as
practicable but subject to the timing requirements set out elsewhere in this
Agreement with regard to the filing of any prospectus supplement or
post-effective amendment, as applicable, (i) incorporate in a prospectus
supplement or post-effective amendment such information as an Investor
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including, without limitation, information with
respect to the number of Registrable Securities being offered or sold, the
purchase price being paid therefor and any other terms of the offering of the
Registrable Securities to be sold in such offering; (ii) make all required
filings of such prospectus supplement or post-effective amendment after being
notified of the matters to be incorporated in such prospectus supplement or
post-effective amendment; and (iii) supplement or make amendments to any
Registration Statement if reasonably requested by an Investor holding any
Registrable Securities.

 

(n)                     The Company shall use its commercially reasonable
efforts to cause the Registrable Securities covered by a Registration Statement
to be registered with or approved by such other governmental agencies or
authorities as may be necessary to consummate the disposition of such
Registrable Securities.

 

9

--------------------------------------------------------------------------------



 

(o)                     The Company shall otherwise use its commercially
reasonable efforts to comply with all applicable rules and regulations of the
SEC in connection with any registration hereunder.

 

(p)                     Within two (2) Business Days after a Registration
Statement which covers Registrable Securities is declared effective by the SEC
or becomes effective in accordance with SEC rules and applicable law, the
Company shall deliver, and shall cause legal counsel for the Company to deliver,
to the transfer agent for such Registrable Securities (with copies to the
Investors whose Registrable Securities are included in such Registration
Statement) confirmation that such Registration Statement has been declared
effective by the SEC or become effective in accordance with SEC rules and
applicable law in the form attached hereto as Exhibit A.

 

(q)                     Notwithstanding anything to the contrary herein, at any
time after the Effective Date of a Registration Statement pursuant to
Section 2(a), the Company shall be entitled, on one occasion in any one-hundred
eighty (180) day period, for a period of time not to exceed sixty (60) days in
the aggregate in any twelve (12) month period (each, an “Allowable Grace
Period”), to (i) defer any registration of Registrable Securities and have the
right not to file and not to cause the effectiveness of any registration
covering any Registrable Securities, (ii) suspend the use of any prospectus and
Registration Statement covering any Registrable Securities and (iii) require the
Investors holding Registrable Securities to suspend any offerings or sales of
Registrable Securities pursuant to a Registration Statement, if the Company
delivers to the Investors a certificate signed by an executive officer
certifying that such registration and offering would (a) require the Company to
make an Adverse Disclosure or (b) materially interfere with any bona fide
material financing, acquisition, disposition or other similar transaction
involving the Company or any of its subsidiaries then under consideration
(collectively, a “Grace Period”). Such certificate shall contain a statement
disclosing that there has been a suspension; provided that in each notice the
Company will not disclose any material, nonpublic information to the Investors
(except that, for the avoidance of doubt, the Company may disclose the fact of
such suspension).  The provisions of Section 3(g) hereof shall not be applicable
during the period of any Allowable Grace Period.  Upon expiration of the Grace
Period, the Company shall again be bound by the first sentence of
Section 3(f) with respect to the information giving rise thereto unless such
material, nonpublic information is no longer applicable.  Notwithstanding
anything to the contrary, the Company shall use its commercially reasonable
efforts to cause its transfer agent to deliver unlegended shares of Common Stock
to a transferee of an Investor in accordance with the terms of the Securities
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which an Investor has entered into a contract for sale, prior to the
Investor’s receipt of the notice of a Grace Period and for which the Investor
has not yet settled.

 

(r)                        Except in the circumstances set forth in Sections
3(h) and 3(i) hereof, neither the Company nor any Subsidiary or affiliate
thereof shall identify any Investor as an underwriter in any public disclosure
or filing with the SEC, the Principal Market or any Eligible Market and any
Investor being deemed an underwriter by the SEC shall not relieve the Company of
any obligations it has under this Agreement or any other Transaction Document
(as defined in the Securities Purchase Agreement); provided, however, that in
the circumstances set forth in Sections 3(h) and 3(i) hereof, the Investor shall
be given the option

 

10

--------------------------------------------------------------------------------



 

to be excluded from such Registration Statement and not be identified as an
underwriter therein, and in the event that the Investor does not exercise that
option, the Investor shall provide prior written consent to be identified as an
underwriter.

 

(s)                       Neither the Company nor any of its Subsidiaries has
entered, as of the date hereof, nor shall the Company or any of its
Subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities, that would have the effect of impairing the
rights granted to the Buyers in this Agreement or otherwise conflicts with the
provisions hereof.

 

4.                                      Listing of Series B Preferred Shares.

 

Upon the request of the Designee, at any time beginning on the two-year
anniversary of the Initial Closing Date, the Company shall use its commercially
reasonable efforts to cause the Series B Preferred Shares (or, at the election
of the Designee, depositary receipts representing fractional interests in the
Series B Preferred Shares) to be, as requested by the Designee, listed for
trading on the Principal Market or any Eligible Market as selected by the
Company.  To the extent necessary to cause the Series B Preferred Shares to be
so listed or quoted the Company’s commercially reasonable efforts shall include,
but not be limited to:

 

(a)                     providing a transfer agent and registrar for the
Series B Preferred Shares and one or more CUSIP numbers, as may be required, for
such Series B Preferred Shares and permitting the Series B Preferred Shares to
be recorded in book-entry form;

 

(b)                     preparing and filing a registration statement to cause
the Series B Preferred Shares to be registered under the 1934 Act, which shall
be Form 8-A (or a successor form) if available;

 

(c)                      cooperating with the Investors in connection with an
underwritten secondary public offering of the Series B Preferred Shares and
entering into and performing its obligations under an underwriting agreement in
customary form; and

 

(d)                     paying related expenses, fees and disbursements in
accordance with Section 6 hereof and the limitations provided therein.

 

5.                                      Obligations of the Investors.

 

(a)                     At least four (4) Business Days prior to the first
anticipated Filing Date of a Registration Statement, the Company shall notify
each Investor in writing of the information the Company requires from each such
Investor if such Investor elects to have any of such Investor’s Registrable
Securities included in such Registration Statement.  It shall be a condition
precedent to the obligations of the Company to complete any registration
pursuant to this Agreement with respect to the Registrable Securities of a
particular Investor that such Investor shall furnish in a timely manner to the
Company such information regarding itself and its affiliates, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect and maintain the
effectiveness of the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.

 

11

--------------------------------------------------------------------------------



 

(b)                     Each Investor, by such Investor’s acceptance of the
Registrable Securities, agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of any
Registration Statement hereunder, unless such Investor has notified the Company
in writing of such Investor’s election to exclude all of such Investor’s
Registrable Securities from such Registration Statement.

 

(c)                      During such time as any Investor may be engaged in a
distribution of the Registrable Securities, such Investor will comply with all
laws applicable to such distribution, including Regulation M promulgated under
the 1934 Act, and, to the extent required by such laws, will, among other things
(i) not engage in any stabilization activity in connection with the securities
of the Company in contravention of such laws; (ii) distribute the Registrable
Securities acquired by them solely in the manner described in the applicable
Registration Statement and (iii) if required by applicable law, cause to be
furnished to each agent or broker-dealer to or through whom such Registrable
Securities may be offered, or to the offeree if an offer is made directly by
such Investor, such copies of the applicable prospectus (as amended and
supplemented to such date) and documents incorporated by reference therein as
may be required by such agent, broker-dealer or offeree.

 

(d)                     Each Investor agrees that, upon receipt of any notice
from the Company of the happening of any event of the kind described in
Section 3(g) or the first sentence of Section 3(f), such Investor will
immediately discontinue disposition of Registrable Securities pursuant to any
Registration Statement(s) covering such Registrable Securities until such
Investor’s receipt of copies of the supplemented or amended prospectus as
contemplated by Section 3(g) or the first sentence of Section 3(f) or receipt of
notice that no supplement or amendment is required.  Notwithstanding anything to
the contrary, the Company shall cause its transfer agent to deliver unlegended
shares of Common Stock to a transferee of an Investor in accordance with the
terms of the Securities Purchase Agreement in connection with any sale of
Registrable Securities with respect to which an Investor has entered into a
contract for sale prior to the Investor’s receipt of a notice from the Company
of the happening of any event of the kind described in Section 3(g) or the first
sentence of Section 3(f) and for which the Investor has not yet settled.

 

6.                                      Expenses of Registration.

 

All reasonable expenses, other than underwriting discounts and commissions and
any stock transfer taxes, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers and accounting fees, and
fees and disbursements of counsel for the Company, shall be paid by the
Company.  The Company shall also reimburse the Investors for the fees and
disbursements of Legal Counsel in connection with registration, filing or
qualification pursuant to Sections 2 and 3 of this Agreement which amount shall
be limited to $20,000 for each such registration, filing or qualification or, in
the case of an underwritten offering, $50,000.

 

12

--------------------------------------------------------------------------------



 

7.                                      Indemnification.

 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

 

(a)                                 To the fullest extent permitted by law, the
Company will, and hereby does, indemnify, hold harmless and defend each
Investor, the directors, officers, partners, members, employees, agents,
representatives of, and each Person, if any, who controls any Investor within
the meaning of the 1933 Act or the 1934 Act (each, an “Indemnified Person”),
against any losses, claims, damages, liabilities, judgments, fines, penalties,
charges, costs, reasonable attorneys’ fees, amounts paid in settlement or
expenses, joint or several (collectively, “Claims”), incurred in investigating,
preparing or defending any action, claim, suit, inquiry, proceeding,
investigation or appeal taken from the foregoing by or before any court or
governmental, administrative or other regulatory agency, body or the SEC,
whether pending or threatened, whether or not an indemnified party is or may be
a party thereto (“Indemnified Damages”), to which any of them may become subject
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in a Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” laws of any jurisdiction in which Registrable Securities are offered,
or the omission or alleged omission to state a material fact required to be
stated therein or necessary to make the statements therein not misleading,
(ii) any untrue statement or alleged untrue statement of a material fact
contained in any preliminary prospectus if used prior to the Effective Date of
such Registration Statement, or contained in the final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading,
(iii) any violation or alleged violation by the Company of the 1933 Act, the
1934 Act, any other law, including, without limitation, any state securities
law, or any rule or regulation thereunder relating to the offer or sale of the
Registrable Securities pursuant to a Registration Statement or (iv) any
violation of this Agreement (the matters in the foregoing clauses (i) through
(iv) being, collectively, “Violations”).  Subject to Section 7(c), the Company
shall reimburse the Indemnified Persons, promptly as such expenses are incurred
and are due and payable, for any legal fees or other reasonable expenses
incurred by them in connection with investigating or defending any such Claim. 
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 7(a):  (i) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person expressly for use in connection with the
preparation of the Registration Statement or any such amendment thereof or
supplement thereto, if such prospectus was timely made available by the Company
pursuant to Section 3(c); and (ii) shall not apply to amounts paid in settlement
of any Claim if such settlement is effected without the prior written consent of
the Company, which consent shall not be unreasonably withheld or delayed.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Investors pursuant to Section 10.

 

13

--------------------------------------------------------------------------------



 

(b)                     In connection with any Registration Statement in which
an Investor is participating, each such Investor agrees to severally and not
jointly indemnify, hold harmless and defend, to the same extent and in the same
manner as is set forth in Section 7(a), the Company, each of its directors, each
of its officers who signs the Registration Statement and each Person, if any,
who controls the Company within the meaning of the 1933 Act or the 1934 Act
(each, an “Indemnified Party”), against any Claim or Indemnified Damages to
which any of them may become subject, under the 1933 Act, the 1934 Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by such Investor expressly for use in
connection with such Registration Statement; and, subject to Section 7(c), such
Investor shall reimburse the Indemnified Party for any legal or other expenses
reasonably incurred by an Indemnified Party in connection with investigating or
defending any such Claim; provided, however, that the indemnity agreement
contained in this Section 7(b) and the agreement with respect to contribution
contained in Section 8 shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of such
Investor, which consent shall not be unreasonably withheld or delayed; provided,
further, however, that the Investor shall be liable under this Section 7(b) for
only that amount of a Claim or Indemnified Damages as does not exceed the net
proceeds to such Investor as a result of the sale of Registrable Securities
pursuant to such Registration Statement.  Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Indemnified Party and shall survive the transfer of the Registrable Securities
by the Investors pursuant to Section 10.

 

(c)                      Promptly after receipt by an Indemnified Person or
Indemnified Party under this Section 7 of notice of the commencement of any
action or proceeding (including any governmental action or proceeding) involving
a Claim, such Indemnified Person or Indemnified Party shall, if a Claim in
respect thereof is to be made against any indemnifying party under this
Section 7, deliver to the indemnifying party a written notice of the
commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person or the Indemnified Party, as the case may be; provided,
however, that an Indemnified Person or Indemnified Party shall have the right to
retain its own counsel with the fees and expenses of not more than one counsel
for all such Indemnified Person or Indemnified Party to be paid by the
indemnifying party, if, in the reasonable opinion of counsel retained by the
Indemnified Person or Indemnified Party, as applicable, the representation by
such counsel of the Indemnified Person or Indemnified Party, as the case may be,
and the indemnifying party would be inappropriate due to actual differing
interests between such Indemnified Person or Indemnified Party and any other
party represented by such counsel in such proceeding.  In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Investors holding at least a majority in
interest of the Registrable Securities included in the Registration Statement to
which the Claim relates.  The Indemnified Party or Indemnified Person shall
reasonably cooperate with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party or

 

14

--------------------------------------------------------------------------------



 

Indemnified Person which relates to such action or Claim.  The indemnifying
party shall keep the Indemnified Party or Indemnified Person fully apprised at
all times as to the status of the defense or any settlement negotiations with
respect thereto.  No indemnifying party shall be liable for any settlement of
any action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent.  No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person of a release from all liability
in respect to such Claim or litigation and such settlement shall not include any
admission as to fault on the part of the Indemnified Party or Indemnified
Person.  Following indemnification as provided for hereunder, the indemnifying
party shall be subrogated to all rights of the Indemnified Party or Indemnified
Person with respect to all third parties, firms or corporations relating to the
matter for which indemnification has been made.  The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action shall not relieve such indemnifying party of any liability to
the Indemnified Person or Indemnified Party under this Section 7, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.

 

(d)                     The indemnification required by this Section 7 shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Indemnified Damages
are incurred.

 

(e)                      The indemnity agreements contained herein shall be in
addition to (i) any cause of action or similar right of the Indemnified Party or
Indemnified Person against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.

 

8.                                      Contribution.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 7 to the fullest extent permitted by law; provided, however, that:
(i) no Person involved in the sale of Registrable Securities which Person is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) in connection with such sale shall be entitled to contribution
from any Person involved in such sale of Registrable Securities who was not
guilty of fraudulent misrepresentation; and (ii) contribution by any seller of
Registrable Securities shall be limited in amount to the amount of net proceeds
received by such seller from the sale of such Registrable Securities pursuant to
such Registration Statement.

 

9.                                      Reports Under the 1934 Act.

 

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), the Company agrees to use its
commercially reasonable efforts to:

 

15

--------------------------------------------------------------------------------



 

(a)                     make and keep public information available, as those
terms are understood and defined in Rule 144, at all times after the date of
this Agreement;

 

(b)                     file with the SEC in a timely manner all reports and
other documents required of the Company under the 1933 Act and the 1934 Act so
long as the Company remains subject to such requirements and the filing of such
reports and other documents is required for the applicable provisions of
Rule 144; and

 

(c)                      furnish to each Investor so long as such Investor owns
Registrable Securities, promptly upon request, a written statement by the
Company as to its compliance with the reporting requirements of the 1934 Act.

 

10.                               Assignment of Registration Rights.

 

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if:  (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act or applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement.

 

11.                               Amendment of Registration Rights.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders; provided that any such amendment or waiver that complies with the
foregoing but that disproportionately, materially and adversely affects the
rights and/or obligations of any Investor relative to the comparable rights
and/or obligations of the other Investors shall require the prior written
consent of such adversely affected Investor.  Any amendment or waiver effected
in accordance with this Section 10 shall be binding upon each Investor and the
Company.  No such amendment shall be effective to the extent that it applies to
less than all of the holders of the Registrable Securities.  No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of this Agreement unless the same consideration
(other than the reimbursement of legal fees) also is offered to all of the
parties to this Agreement.

 

12.                               Miscellaneous.

 

(a)                     A Person is deemed to be a holder of Registrable
Securities whenever such Person owns or is deemed to own of record such
Registrable Securities.  If the Company receives conflicting instructions,
notices or elections from two or more Persons with

 

16

--------------------------------------------------------------------------------



 

respect to the same Registrable Securities, the Company shall act upon the basis
of instructions, notice or election received from such record owner of such
Registrable Securities.

 

(b)                     Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon delivery, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party), (iii) upon delivery, when sent by electronic
mail; or (iv) one (1) Business Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same.  The addresses, facsimile numbers and e-mail addresses for
such communications shall be:

 

If to the Company:

 

Papa John’s International, Inc.

2002 Papa John’s Boulevard

Louisville, Kentucky 40299-2367

Telephone:               (502) 261-7272

Facsimile:                     (502) 261-4705

Attention:                     Caroline Oyler, Senior Vice President, Chief
Legal and Risk Officer

E-mail:                                    Caroline_Oyler@papajohns.com

 

With a copy (for informational purposes only) to both:

 

Hogan Lovells US LLP

Columbia Square

555 Thirteenth Street, NW

Washington, DC 20004

Telephone:               (202) 637-5600

Facsimile:                     (202) 637-5910

Attention:                     John Beckman, Esq.

E-mail:                                    john.beckman@hoganlovells.com

 

and

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

Bank of America Tower

New York, NY 10036-674

Telephone:               (202) 887-4121

                                                                             
(212) 872-1059

Facsimile:                     (202) 887-4288

                                                                             
(212) 872-1002

Attention:                     Daniel Fisher, Esq.

                                                                             
Gerald Brant, Esq.

E-mail:                                    dfisher@akingump.com

                                                                             
gbrant@akingump.com

 

17

--------------------------------------------------------------------------------



 

If to the Transfer Agent:

 

Computershare Trust Company, N.A.

462 South 4th Street, Suite 1600

Louisville, KY 40202

Telephone:               (800) 622-6757

 

If to Legal Counsel:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone:               (212) 756-2000

Facsimile:                     (212) 593-5955

Attention:                     Eleazer Klein, Esq.

Email:                                        eleazer.klein@srz.com

 

If to a Buyer, to its address, facsimile number or email address set forth on
the Schedule of Buyers attached hereto, with copies to such Buyer’s
representatives as set forth on the Schedule of Buyers, or to such other
address, facsimile number and/or email address to the attention of such other
Person as the recipient party has specified by written notice given to each
other party five (5) days prior to the effectiveness of such change.  Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine or e-mail transmission containing the time, date,
recipient facsimile number or e-mail address or (C) provided by a courier or
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from a nationally recognized overnight delivery
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

(c)                      Failure of any party to exercise any right or remedy
under this Agreement or otherwise, or delay by a party in exercising such right
or remedy, shall not operate as a waiver thereof.

 

(d)                     All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.  Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and

 

18

--------------------------------------------------------------------------------



 

consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

(e)                      If any provision of this Agreement is prohibited by law
or otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties. 
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(f)                       This Agreement, the other Transaction Documents (as
defined in the Securities Purchase Agreement) and the instruments referenced
herein and therein constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein.  This Agreement, the other Transaction Documents and the
instruments referenced herein and therein supersede all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof and thereof.

 

(g)                      Subject to the requirements of Section 10, this
Agreement shall inure to the benefit of and be binding upon the permitted
successors and assigns of each of the parties hereto.

 

(h)                     The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(i)                         This Agreement may be executed in identical
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same agreement.  This Agreement, once executed by a
party, may be delivered to the other party hereto by facsimile or email
transmission of a copy of this Agreement bearing the signature of the party so
delivering this Agreement.

 

19

--------------------------------------------------------------------------------



 

(j)                        Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k)                     All consents and other determinations required to be
made by the Investors pursuant to this Agreement shall be made, unless otherwise
specified in this Agreement, by the Required Holders, determined as if all of
the Series B Preferred Shares held by Investors then outstanding have been
exercised for Registrable Securities without regard to any limitations on the
issuance of Common Stock pursuant to the terms of the Series B Preferred Shares.

 

(l)                         The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent and no
rules of strict construction will be applied against any party.

 

(m)                 This Agreement is intended for the benefit of the parties
hereto and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.

 

(n)                     The obligations of each Investor hereunder are several
and not joint with the obligations of any other Investor, and no provision of
this Agreement is intended to confer any obligations on any Investor vis-à-vis
any other Investor.  Nothing contained herein, and no action taken by any
Investor pursuant hereto, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated herein.

 

* * * * * *

 

[Signature Page Follows]

 

20

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

COMPANY:

 

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

By:

/s/ Steve M. Ritchie

 

 

Name:

Steve M. Ritchie

 

 

Title:

President and Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

 

BUYERS:

 

 

 

STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD.

 

 

 

By: Starboard Value LP, its investment manager

 

 

 

By:

/s/ Jeffrey C. Smith

 

 

Name:

Jeffrey C. Smith

 

 

Title:

Authorized Signatory

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

BUYERS:

 

 

 

STARBOARD VALUE AND OPPORTUNITY MASTER FUND L LP

 

 

 

By: Starboard Value LP, its investment manager

 

 

 

By:

/s/ Jeffrey C. Smith

 

 

Name:

Jeffrey C. Smith

 

 

Title:

Authorized Signatory

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

BUYERS:

 

 

 

STARBOARD VALUE AND OPPORTUNITY C LP

 

 

 

By: Starboard Value R LP, its general partner

 

 

 

By:

/s/ Jeffrey C. Smith

 

 

Name:

Jeffrey C. Smith

 

 

Title:

Authorized Signatory

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

BUYERS:

 

 

 

STARBOARD VALUE AND OPPORTUNITY S LLC

 

 

 

By: Starboard Value LP, its manager

 

 

 

 

By:

/s/ Jeffrey C. Smith

 

 

Name: Jeffrey C. Smith

 

 

Title:  Authorized Signatory

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

BUYERS:

 

 

 

STARBOARD VALUE LP, in its capacity as the investment manager of a certain
managed account

 

 

 

By: Starboard Value GP LLC, its general partner

 

 

 

 

By:

/s/ Jeffrey C. Smith

 

 

Name: Jeffrey C. Smith

 

 

Title:  Authorized Signatory

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

SCHEDULE OF BUYERS

 

Buyer

 

Buyer Address, Facsimile Number
and Email

 

Buyer’s Representative’s Address,
Facsimile Number and Email

 

 

 

 

 

Starboard Value and Opportunity Master Fund Ltd.

 

c/o Starboard Value LP
777 Third Avenue, 18th Floor
New York, New York 10017
Attention: Jeffrey C. Smith
Facsimile: 212-320-0296
Telephone: 212-845-7977
E-mail: jsmith@starboardvalue.com
operations@starboardvalue.com

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2376
Email: eleazer.klein@srz.com

 

 

 

 

 

Starboard Value and Opportunity Master Fund L LP

 

c/o Starboard Value LP
777 Third Avenue, 18th Floor
New York, New York 10017
Attention: Jeffrey C. Smith
Facsimile: 212-320-0296
Telephone: 212-845-7977
E-mail: jsmith@starboardvalue.com
operations@starboardvalue.com

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2376
Email: eleazer.klein@srz.com

 

 

 

 

 

Starboard Value and Opportunity S LLC

 

c/o Starboard Value LP
777 Third Avenue, 18th Floor
New York, New York 10017
Attention: Jeffrey C. Smith
Facsimile: 212-320-0296
Telephone: 212-845-7977
E-mail: jsmith@starboardvalue.com
operations@starboardvalue.com

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2376
Email: eleazer.klein@srz.com

 

 

 

 

 

Starboard Value and Opportunity C LP

 

c/o Starboard Value LP
777 Third Avenue, 18th Floor
New York, New York 10017
Attention: Jeffrey C. Smith
Facsimile: 212-320-0296
Telephone: 212-845-7977
E-mail: jsmith@starboardvalue.com
operations@starboardvalue.com

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2376
Email: eleazer.klein@srz.com

 

 

 

 

 

Account Managed by Starboard Value LP

 

c/o Starboard Value LP
777 Third Avenue, 18th Floor
New York, New York 10017
Attention: Jeffrey C. Smith
Facsimile: 212-320-0296
Telephone: 212-845-7977
E-mail: jsmith@starboardvalue.com
operations@starboardvalue.com

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2376
Email: eleazer.klein@srz.com

 

A-1

--------------------------------------------------------------------------------